PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence rendered on or about November 16, 2012, in Okaloosa County Circuit Court case number 2012-CF-000631-F, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint coun*324sel to represent her in the belated appeal authorized by this opinion.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.